Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about January 10, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed an act that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a conditional discharge. The court adopted the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Positive factors in appellant’s background were outweighed by the violent nature of the underlying incident, by appellant’s lack of remorse or acceptance of
*433responsibility for his conduct, and by appellant’s acknowledged history of anger management issues for which he had received counseling (see e.g. Matter of Shariah T., 107 AD3d 605 [1st Dept 2013]; Matter of Mia R., 102 AD3d 627 [1st Dept 2013]; compare Matter of Tyttus D., 107 AD3d 404 [1st Dept 2013]). Concur — Andrias, J.P., Sweeny, Acosta, Saxe and Clark, JJ.